PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Argentieri et al.
Application No. 16/428,950
Filed: 31 May 2019
For: TRACKING SYSTEM FOR PERSONS AND/OR OBJECTS

:
:                       CORRECTED
:	DECISION ON PETITION
:
:
:




This is a decision in response to the petition to revive under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a)1, filed 15 December 2020. The decision dated 10 March 2021, is hereby VACATED in view of this decision. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely pay the required issue fee and for failure to file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Corrected Notice of Allowance and Fee(s) Due mailed 14 May 2020.   

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

(1) the required reply, unless previously filed;
 (2) the petition fee as set forth in 37 CFR 1.17(m); and
See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

With respect to item (1):    Upon further review, the petition filed 15 December 2020, cannot be accepted because it was not accompanied by the required reply.  Specifically, Petitioner has submitted a declaration for John E. Hansley, II, however, the suffix was omitted. Any request for reconsideration must include a declaration for John E. Hansley, which includes the suffix “II.”

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET






    
        
            
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)